UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 23, 2011 RAM ENERGY RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-50682 20-0700684 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5100 E. Skelly Drive, Suite 650, Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(918) 663-2800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On March 23, 2011, RAM Energy Resources, Inc. (the “Company”) and G. Les Austin, Senior Vice President and Chief Financial Officer of the Company, entered into an amendment to Mr. Austin’s employment agreement with the Company to provide for the extension of the severance benefit provisions of the agreement for a period of approximately one year, to April 1, 2012.In all other respects, Mr. Austin’s employment agreement remained unchanged. A copy of the amendment is filed as Exhibit 10.11.2 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits: 10.11.2Second Amendment to Employment Agreement of G. Les Austin dated March 23, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAM ENERGY RESOURCES, INC. (Registrant) March 24, 2011 By:/s/ Sabrina Gicaletto Name:Sabrina Gicaletto Title:Vice President EXHIBIT INDEX Exhibit No. Description of Exhibit Method of Filing Second Amendment to Employment Agreement of G. Les Austin dated March 23, 2011 Filed herewith electronically
